N. PATRICK CROOKS, J.
¶ 41. (concurring in part, dissenting in part). When this court accepted review of this case, the issue that the parties presented was straightforward: When a defendant seeks to waive the assistance of counsel, and the circuit court fails to engage him or her in the colloquy mandated by State v. Klessig, 211 Wis. 2d 194, 564 N.W.2d 716 (1997), is the proper remedy a new trial or a retrospective evidentiary hearing? Rather than answer that question, the majority rewrites the issue and, as a result, effectively dismantles Klessig's useful and clear bright-line rule.
¶ 42. There is no dispute that the circuit court's handling of Rashaad Imani's request to waive counsel was somewhat flawed. All of the justices of this court,1 *209the panel of the court of appeals,2 and the parties3 recognize that the circuit court did not engage in the full, mandated Klessig colloquy needed to ensure protection of Imani's right to counsel and right to represent himself under the Wisconsin and the United States constitutions.
¶ 43. What is at issue here is the correct remedy for the circuit court's defective colloquy. In my view, the correct remedy is not a new trial, as the court of appeals held and as Imani argues. Nor is the correct remedy for four justices of this court, in effect, to overrule sua sponte what has been a clear, useful, bright-line rule in Klessig. Rather, in response to the only question that the parties asked us to answer, Klessig counsels that the proper remedy under these circumstances is a retrospective evidentiaiy hearing to determine whether Imani's waiver of counsel was knowing, intelligent, and voluntary. See Klessig, 211 Wis. 2d at 207 (concluding that, where the circuit court failed to conduct a colloquy to determine knowing and intelligent waiver of assistance of counsel, a remand for an evidentiary hearing is the appropriate remedy).
¶ 44. Because I believe that the court of appeals erred when it determined that the proper remedy for a defective Klessig colloquy is a new trial, I concur with the majority's holding to the extent that it reverses the court of appeals' remand for a new trial. However, I strongly disagree with the majority's failure to remand for a retrospective evidentiary hearing. Instead, I would *210reverse the court of appeals, and remand to the circuit court for the required retrospective evidentiary hearing in accord with Klessig.
¶ 45. A brief review of how this case came to this court is helpful. After the court of appeals reversed Imani's convictions and remanded for a new trial, the State sought reconsideration by the court of appeals. The court of appeals denied reconsideration and the State petitioned this court for review. Significantly, it asked:
Did the court of appeals impose the wrong remedy, contrary to this Court's decision in [Klessig], when it ordered this case remanded for a new trial instead of a retrospective evidentiary hearing after finding that the circuit court failed to conduct the colloquy concerning self-representation required by Klessig?
(Emphasis added.) Imani's response to the petition for review did not challenge that statement of the issue. Moreover, when we granted review, our order did not seek briefing or arguments relating to any other issues connected with the case.
¶ 46. Accordingly, in its opening brief to this court, the State restated the issue virtually identically to the issue it presented in its petition for review.4 In response, Imani stated that he agreed "with the State that the issue presented for review is whether the court of appeals imposed the wrong remedy, contrary to State v. Klessig, when it ordered the case remanded for a new trial."
*211¶ 47. Simply put, the parties agreed — as did we, when we accepted this petition for review — that the issue concerned what the proper remedy is when a circuit court fails to engage in a proper Klessig colloquy. Given that, the majority's statement of the issue is surprising:
The issue in this case is whether the circuit court committed reversible error by denying Imani's motion to represent himself after finding that Imani did not validly waive his right to counsel under two of the four lines of inquiry prescribed in Klessig and was not competent to proceed pro se.
Majority op., ¶ 2.
¶ 48. In other words, the majority ignores the remedy issue, and reaches out to create and decide a new issue: Whether the circuit court got it "close enough" in its very limited inquiry. The parties did not present that issue to us in their briefs or oral arguments.5 Worse, the majority's reformulation effectively overrules the clear, useful bright-line rule in Klessig requiring circuit courts to conduct a full and complete colloquy with all defendants seeking to waive assistance of counsel. The majority states, "Today we uphold Klessig as the controlling authority for determining whether a defendant validly waived the right to counsel and the preferred method for a circuit court to engage in such a colloquy." Majority op., ¶ 34. How can that *212statement possibly be accurate, given the majority's reasoning and approach? Unfortunately, the majority's reasoning leads to but one conclusion: A circuit court is no longer required to engage a defendant seeking to proceed pro se in a full and complete Klessig colloquy.
¶ 49. To understand why Klessig's requirement of a full colloquy is important, a discussion of that case and similar cases is necessary and instructive. In Klessig, this court explained that when a defendant in a criminal case requests self-representation, that request implicates two important, yet competing constitutional rights, each guaranteed by Article I, Section 7 of the Wisconsin Constitution and the Sixth Amendment to the United States Constitution: the right to the assistance of counsel and the right to self-representation. See Klessig, 211 Wis. 2d at 201-04.
¶ 50. We discussed those competing rights in a case that predated Klessig, Pickens v. State, 96 Wis. 2d 549, 292 N.W.2d 601 (1980), overruled in part by Klessig, 211 Wis. 2d at 206. In Pickens, we explained, "So important is the right to attorney representation in a criminal proceeding that nonwaiver is presumed and waiver must be affirmatively shown to be knowing and voluntary in order for it to be valid." 96 Wis. 2d at 555 (citing Von Moltke v. Gillies, 332 U.S. 708, 724 (1948); Keller v. State, 75 Wis. 2d 502, 508-09, 249 N.W.2d 773 (1977)). Yet, in light of the constitutional right to self-representation, "the trial court must also be cognizant and respectful of the defendant's right to conduct his own defense without the benefit of an attorney." Id. at 556 (citing Faretta v. California, 422 U.S. 806 (1975)). Accordingly, the court in Pickens, after reviewing cases dealing with the waiver of counsel, held that when a defendant wishes to proceed pro se, the circuit court must ensure two things: first, that the defendant has *213knowingly, intelligently, and voluntarily waived the right to counsel, and second, that the defendant is competent to proceed pro se. 96 Wis. 2d at 568-69.
¶ 51. As to the first part of that inquiry, for waiver to be valid, the court must be satisfied that the following four factors are present: (1) the defendant made a deliberate choice to proceed without counsel, (2) the defendant is aware of the disadvantages and difficulties of self-representation, (3) the defendant is aware of the seriousness of the charges that he or she is facing, and (4) the defendant is aware of the general range of penalties that could be imposed if he or she is found guilty. Id. at 563. However, in Pickens we did not require expressly that a circuit court engage in a colloquy to determine whether those four factors were present. Rather, we permitted the record to "reflect" the four factors and a reviewing court to determine that a waiver was valid or not based on a review of the record. See id. at 564.
¶ 52. In Klessig, we upheld Pickens to the extent that a circuit court must determine that the four Pickens factors are present in order to uphold a determination that there was a knowing, intelligent, and voluntary waiver. However, we overruled Pickens to the extent that it permitted the colloquy to be optional. Instead, as we wrote, "[W]e mandate the use of a colloquy in every case where a defendant seeks to proceed pro se to prove knowing and voluntary waiver of the right to counsel." Klessig, 211 Wis. 2d at 206.
¶ 53. We further explained the benefits of that approach:
Conducting such an examination of the defendant is the clearest and most efficient means of insuring that the defendant has validly waived his right to the assistance of counsel, and of preserving and document*214ing that valid waiver for purposes of appeal and postconviction motions. Thus, a properly conducted colloquy serves the dual purposes of ensuring that a defendant is not deprived of his constitutional rights and of efficiently guarding our scarce judicial resources.
Id. (emphasis added). In other words, requiring a colloquy is beneficial in several ways.
¶ 54. First, it protects a defendant's constitutional right to the assistance of counsel and the right to self-representation by ensuring and clarifying the defendant's understanding of the request to waive his or her right to the assistance of counsel. See id. Similar to other situations where the circuit court must conduct a colloquy to ensure a defendant's knowing, intelligent, and voluntary waiver of a right,6 the purpose of engaging a defendant in a discussion touching upon the four interrelated Pickens factors enables the defendant to be aware of his or her rights, to understand the gravity of the offense, and to recognize the advantages and disadvantages of self-representation. The Wisconsin Jury Instructions — Criminal Special Materials 30 supports that understanding that the colloquy is as much for the defendant's benefit as it is for the benefit of the circuit court. Those instructions in the special *215materials provide a detailed series of suggested inquiries to engage in with the defendant, and then instruct the circuit court to ask the defendant if, after having engaged in the full colloquy, he or she continues to seek waiver of counsel. Wis JI — Criminal SM-30 at 5. In other words, along with allowing the circuit court to discern whether the defendant is making a knowing, intelligent, and voluntary choice, engaging in the full colloquy allows the defendant to understand the full import and ramifications of his or her choice.
¶ 55. Second, it encourages judicial efficiency in two primary ways. As an initial matter, it provides a clear practice for a circuit court to follow when confronted with a request to waive counsel and proceed pro se. That practice, as set forth in the Wisconsin Jury Instructions,7 enables circuit courts to give requests to *216waive counsel the attention warranted in an efficient, streamlined manner.
¶ 56. Additionally, the full and complete colloquy encourages appellate judicial efficiency. See Klessig, 211 Wis. 2d at 206; see also State v. Ernst, 2005 WI 107, ¶ 50, 283 Wis. 2d 300, 699 N.W.2d 92 (Wilcox, J., concurring in part & dissenting in part). If the circuit court conducts the full and complete colloquy, the circuit court has developed the record easily for an appellate or post-conviction court to review the circuit court's decision quickly and efficiently. On the other hand, if the circuit court fails to conduct a full and complete colloquy, the case is remanded for a retrospective evidentiary hearing that develops the record for further review. In any event, requiring the full and complete colloquy at the circuit court level promotes efficient reviews at the post-conviction and appellate court levels.
¶ 57. In summary, a full and complete colloquy serves multiple purposes: (1) ensuring that the defendant understands and validly waives his or her right to counsel, (2) ensuring that the defendant's right to self-representation is protected, and (3) encouraging judicial efficiency by giving circuit courts clear direction and promoting a well-developed record for speedy appellate review.
¶ 58. Here, the majority's view that a partial colloquy could be sufficient essentially overrules Klessig and fails to serve the purposes advanced by a full *217and complete colloquy. A circuit court exploring only two of the four Pickens factors cannot be said to have reached a determination that sufficiently protects a defendant's dual but conflicting constitutional rights to the assistance of counsel or to self-representation. Moreover, a partial colloquy may not provide a defendant with enough information to make a decision that is a knowing, intelligent, and voluntary one. See Wis JI — Criminal SM-30 at 5 (instructing the circuit court to ask a defendant, after conducting the full colloquy, whether he or she continues to seek waiver of the right to the assistance of counsel). Further, a partial colloquy eliminates helpful guidance for circuit courts from Klessig and the Special Materials, and is likely to bog down post-conviction and appellate review of such cases.
¶ 59. Along with the majority's holding, which in effect overrules Klessig's mandate that the circuit court conduct a full and complete colloquy in every case where a defendant seeks waiver of the assistance of counsel and self-representation, several other problems arise from the majority's restatement of the issue.
¶ 60. First, to sidestep the fact that the circuit court failed to engage in the full and complete colloquy as mandated by Klessig, the majority appears, at least at times, to shift the responsibility to the defendant to present evidence supporting the four Pickens factors as well as showing his competence. See majority op., ¶ 15 ("If the circuit court finds that the defendant met both of those conditions ..."); ¶ 23 ("[A] reviewing court may conclude that a defendant knowingly, intelligently, and voluntarily waived the right to counsel only if the circuit court engaged in, and found that the defendant met, the four lines of inquiry prescribed in Klessig."); ¶ 25 ("The circuit court found that Imani did not meet *218the four conditions required by Klessig in order to validly waive his right to counsel."); ¶ 28 ("The record reflects that Imani did not make a deliberate choice to proceed without counsel.") (emphases added).8
¶ 61. The language in Klessig is consistent in stating that it is the circuit court's responsibility to elicit evidence and determine whether that evidence supports the four Pickens factors. See, e.g., Klessig, 211 Wis. 2d at 206 ("To prove such a valid waiver of counsel, the circuit court must conduct a colloquy designed to ensure that the defendant: (1) made a deliberate choice to proceed without counsel, (2) was aware of the difficulties and disadvantages of self-representation, (3) was aware of the seriousness of the charge or charges against him, and (4) was aware of the general range of penalties that could have been imposed on him."). Indeed, the commentary to the Wis JI-Criminal SM-30 indicates "the trial court must. . . make the required *219inquiry and make proper findings," SM-30 at 2, and that "the burden is on the court to make a record," id. at 7.
¶ 62. In other words, the purpose of the circuit court's colloquy is to develop a record on which the court bases its determination that the defendant's waiver is or is not valid. If there is no such record, the circuit court cannot make a determination as to the validity of the waiver. To the extent that the majority suggests it is up to the defendant to present a case for why his or her waiver is valid, it is wrong. Here, the circuit court did not engage in the full and complete colloquy required, nor did that court make the required determinations supporting its holding that Imani's waiver of assistance of counsel was invalid.
¶ 63. Second, the majority ignores precedent. The United States Supreme Court has held that denial of self-representation at trial is a structural error that is not subject to harmless-error analysis. McKaskle v. Wiggins, 465 U.S. 168, 177 n.8 (1984). Many constitutional errors are subject to the harmless-error rule. However, as we have noted, "certain fundamental constitutional errors are not amenable to harmless error analysis," but rather require automatic reversal. State v. Harvey, 2002 WI 93, ¶ 37, 254 Wis. 2d 442, 647 N.W.2d 189. These "structural" errors are "so intrinsically harmful as to require automatic reversal (i.e., 'affect substantial rights') without regard to their effect on the outcome." Id. (quoting Neder v. United States, 527 U.S. 1, 15 (1999)). Errors are structural when they "contain a 'defect affecting the framework within which the trial proceeds, rather than simply an error in the trial process itself.'" Harvey, 254 Wis. 2d 442, ¶ 37 (quoting Arizona v. Fulminante, 499 U.S. 279, 310 (1991)). As we have observed, the United States Supreme Court has held that denial of self-representation *220at trial is a structural error that is not subject to harmless-error analysis. Harvey, 254 Wis. 2d 442, ¶ 37 (citing McKaskle, 465 U.S. at 177 n.8).
¶ 64. The majority correctly acknowledges that the improper denial of a defendant's request for self-representation "is a structural error subject to automatic reversal." Majority op., ¶ 15. But it then goes on to state that it upholds "Klessig as the controlling authority for determining whether a defendant validly waived the right to counsel" and that "[t]he use of the Klessig colloquy is mandated 'in every case where a defendant seeks to proceed pro se to prove knowing and voluntary waiver of the right to counsel.'" Majority op., ¶ 34. Reading those statements together, the majority seems to be saying that the failure to engage in the mandated colloquy is a structural error prompting automatic reversal.
¶ 65. However, the majority then appears to go on to assess the circuit court's failure to engage in the full and complete Klessig colloquy to prove a knowing, intelligent, and voluntary waiver of the right to counsel, not as a structural error requiring reversal or a retrospective evidentiary hearing, but as a harmless error. It bases that approach on its conclusion that the circuit court here had garnered enough information on two of the four points of inquiry to deny Imani's request. See majority op., ¶ 34. Yet it somehow maintains that the circuit court would have been required to engage in the full and complete Klessig colloquy only if it had determined, based on that colloquy, that Imani's waiver of the right to counsel was knowing, intelligent, and voluntary. See majority op., ¶ 34 ("If the circuit court fails to engage a defendant in the four lines of inquiry as prescribed in Klessig, 'a reviewing court may not find, based on the record, that there was a valid waiver of *221counsel.'"). As an initial matter, that result-driven approach puts the cart before the horse. The full and complete Klessig colloquy is designed to allow the court to determine whether the defendant's waiver is knowing, intelligent, and voluntary. By the majority's circular reasoning, the determination of whether a court is required to engage in the full and complete colloquy is based on the result that the full and complete colloquy is designed to reach.
¶ 66. Moreover, that approach appears to treat the improper denial of the right to waiver of assistance of counsel as a structural error, but the improper denial of the right to self-representation as a harmless one. For example, by the majority's reasoning, a defendant challenging a circuit court's grant of his motion to waive assistance of counsel, where the circuit court failed to engage him in the full and complete Klessig colloquy, would appear to be entitled to automatic reversal and remand. In that situation, the court's error implicates the defendant's constitutional right to the assistance of counsel. However, in a situation such as this one, where the circuit court fails to engage in the full and complete colloquy and denies the defendant's motion to waive the assistance of counsel, potentially implicating that defendant's right to self-representation, by the majority's reasoning that defendant is not automatically entitled to reversal and remand, or at least to a retrospective evidentiary hearing on remand. Rather, an appellate court may simply review the record and treat the circuit court's error as a harmless error. As explained herein, that approach is contrary to the McKaskle decision holding that denial of the right to self-representation is a structural error not subject to the harmless error analysis. 465 U.S. at 177 n.8.
*222¶ 67. Klessig makes no such distinction between the two competing constitutional rights, nor am I aware of any other case that does. Rather, Klessig sets a bright-line rule requiring a full and complete colloquy touching upon the four Pickens factors when an accused requests self-representation. It does not endorse a partial or incomplete colloquy based on whether the circuit court denies the defendant's request to waive the assistance of counsel, and thus for self-representation.
¶ 68. Moreover, to the extent that this court, rather than the circuit court at a retrospective evidentiary hearing, can look to the record for evidence supporting the circuit court's determination that Imani's waiver was invalid, I disagree with the majority's conclusions that the record contains evidence supporting a determination (1) that Imani's waiver was not deliberate, (2) that he was not aware of the difficulties and disadvantages of self-representation, or (3) that Imani was incompetent to represent himself.
¶ 69. As an initial matter, the majority seems to give no weight to Imani's statements that (1) he had been "working on" his case for 13 months, (2) he was dissatisfied with counsel's failure to challenge particular evidence or to complete tasks that he allegedly told Imani that he would complete, and (3) because of those perceived inadequacies, Imani felt that he could represent himself better at that point in the proceedings. Instead, it emphasizes the circuit court's language opining, without the full and complete colloquy, that Imani's decision to represent himself was not deliberate because his decision was "immature," "flippant," and "episodic driven."
¶ 70. Without the colloquy, as required by Klessig, such statements are not sufficient to support the denial of a waiver of counsel. As the Special Materials state, *223"Denial of a waiver of counsel must be supported by one of the following findings: (1) that the defendant does not understanding^ and voluntarily waive counsel; (2) that the defendant does not understand the disadvantages of self-representation; or (3) that the defendant lacks the minimal competence necessary to try to represent himself or herself." Wis JI — Criminal SM-30 at 6. Here, even if Imani's request was "flippant" or "episodic-driven," it is not necessarily a non-deliberate choice. Rather, the language cited reflects the circuit court's opinion that Imani was making a foolish choice by waiving counsel. Many courts, when confronted with a criminal defendant's request to waive counsel, might believe that that defendant is making a poor choice. However, such a belief, by itself, is not sufficient to support a finding that a defendant's decision is not deliberate.
¶ 71. Next, the majority concludes that Imani, by his own admission, did not understand the difficulties and disadvantages of self-representation, based on comments that Imani made when he acknowledged that counsel had assisted him to some degree and that he recognized that there were parts of his defense on which it would be helpful to have counsel. Such statements could reasonably be read to support the conclusion that Imani appreciates the difficulties and disadvantages of self-representation.
¶ 72. Finally, the majority's conclusion that the information presented to the circuit court supports the circuit court's conclusion that Imani was not competent to represent himself is inconsistent with Pickens and Faretta and the factors discussed in those cases. Although the majority correctly states the standard of review, as set forth in Pickens, that a court's determination that a defendant is or is not competent to *224represent himself "will be upheld unless totally unsupported by the facts apparent in the record," 96 Wis. 2d at 569-70, it ignores the framework within which the circuit court is to apply those facts in the record. As we stated in Pickens, a court evaluating a defendant's request to waive counsel must inquire into factors including education, English-language fluency, literacy, "and any physical or psychological disability which may significantly affect his ability to communicate a possible defense to the jury." Id. at 569. We went on to state:
However, since Faretta indicates that persons of average ability and intelligence are entitled to represent themselves, a timely and proper request should be denied only where a specific problem or disability can be identified which may prevent a meaningful defense from being offered, should one exist.
Id. (emphasis added).
¶ 73. Here, there was no specific determination by the circuit court that Imani had a disability or problem that would prevent him from presenting a meaningful defense, nor is there evidence in the record that could support such a determination. Accordingly, the majority's conclusion is at odds with the factors discussed in Pickens, which the circuit court should consider in order "to determine whether [the defendant] possesses the minimal competence necessary to conduct his own defense." 96 Wis. 2d at 569. The majority invokes the following facts as support for its conclusion that Imani is not competent to represent himself: he has a tenth-grade education, he reads at a college level, he has command of written and spoken English, and he has participated in five other proceedings as a defendant. Again, we emphasized in Pickens that persons of average intelligence and ability are *225entitled to represent themselves. Here, Imani's education, reading level, fluency, and courtroom experience9 seem to offer support for the conclusion that he is competent to represent himself rather than support for the majority's view that he is not competent. Indeed, the majority appears to be basing its decision on an amorphous standard of competence. If tenth-grade schooling is not sufficient, what is? How is a college reading level evidence of incompetence? How many trials must a defendant have participated in to be competent to represent himself? If a competent defendant must have represented himself in previous proceedings, how can he or she ever first represent himself pro se?
¶ 74. Moreover, the circuit court did not make a determination as to Rashaad Imani's competence. The majority's determination that the circuit court had made such a determination based on the above facts is speculative at best, especially considering that early in these proceedings, the circuit court evaluated Raziga Imani, Rashaad Imani's co-defendant, for Raziga Imani's competence to proceed pro se. Interestingly, after conducting the full Klessig colloquy and competence inquiry with Raziga Imani, the same circuit court found that he was competent to proceed pro se based on credentials similar to those of Rashaad Imani, the defendant in the case before us: (1) Raziga Imani has a high-school education, (2) he went to technical college for two semesters, (3) he was literate and spoke English, and (4) he had been involved in three non-trial court proceedings while being represented by attorneys.
*226¶ 75. Simply put, the circuit court here did not engage in the full and complete colloquy mandated by Klessig. The record does not support the circuit court's denial of Imani's request to waive counsel and to represent himself. Because of that, the circuit court committed structural error, which requires reversal.
¶ 76. Because I believe that the court of appeals erred when it determined that the proper remedy for a defective Klessig colloquy is a new trial, I concur with the majority's holding to the extent that it reverses the court of appeals' remand for a new trial. However, I strongly disagree with the majority's failure to order a remand for a retrospective evidentiary hearing. Instead, I would reverse the court of appeals, and remand to the circuit court for the required retrospective evidentiary hearing in accord with Klessig.10
¶ 77. For the reasons set forth, I respectfully concur in part and dissent in part.
¶ 78. I am authorized to state that Chief Justice SHIRLEY S. ABRAHAMSON, C.J. and Justice ANN WALSH BRADLEY join this concurrence/dissent.

 See majority op., ¶ 26 ("We are cognizant of the fact that the circuit court did not engage Imani in the full colloquy prescribed in Klessig .... The circuit court's inquiry could have been better."); ¶ 33 ("[T]he circuit court could have engaged in a more thorough colloquy[.]").


 See State v. Imani, 2009 WI App 98, ¶ 15, 320 Wis. 2d 505, 771 N.W.2d 379 (stating that the circuit court "did not even touch on" the questions mandated by Klessig).


 See infra ¶¶ 45-47 (describing the parties' statements of the issue as presented to this court and their acknowledgement that the circuit court's Klessig colloquy was deficient).


 The only difference was that the State, in its opening brief, described the remedy as a "retrospective hearing" rather than as a "retrospective evidentiary hearing" as it did in its petition for review.


 In fact, when asked at oral argument whether Klessig should be overruled so as to no longer require a colloquy, the assistant attorney general appearing for the State remarked that he had not "really delved into it," and was not prepared to discuss the question in detail. He also noted that, if this court were to consider overruling Klessig ‘, the State would want to weigh in on the issue.


 Cf., e.g., State v. Weed, 2003 WI 85, ¶¶ 40-43, 263 Wis. 2d 434, 666 N.W.2d 485 (holding that, consistent with Anderson and Klessig, a colloquy is required where a defendant waives the right to testify); State v. Anderson, 2002 WI 7, ¶ 23, 249 Wis. 2d 586, 638 N.W.2d 301 (mandating a colloquy where a defendant seeks waiver of a jury trial because it "is the clearest means of determining that the defendant is knowingly, intelligently, and voluntarily waiving his right to a jury trial"); State v. Bangert, 131 Wis. 2d 246, 260-61, 389 N.W.2d 12 (1986) (requiring a colloquy "to assist the trial court in making the constitutionally required determination that a defendant's plea is voluntary").


 Based in part on Klessig, the Wisconsin Jury Instructions —Criminal SM-30 set forth the recommended practice. The instructions explain that:
[w]hen a defendant affirmatively wishes to waive counsel, an inquiry must he conducted to determine whether the defendant's waiver is voluntarily and understanding^ made. This includes assuring that the defendant understands the benefits of being represented by counsel and the disadvantages of proceeding without counsel.
Wis JI — Criminal SM-30 at 2. The instructions then provide a suggested inquiry that delves into all four Pickens factors. If, after engaging in that colloquy, the defendant changes his or her mind and desires representation by counsel, the instructions indicate that the circuit court should either allow the defendant to seek private counsel or refer the case to the public defender's office. Id. at 5. However, if after receiving the full colloquy, the defendant still wishes to waive counsel, the instructions prompt the court to then conduct the competence inquiry. Id.
The instructions go on to explain, consistently with Klessig, that a circuit court's decision to deny waiver of counsel must he supported by at least one of the following findings:
*216(1) That the defendant does not understandingly and voluntarily waive counsel; (2) that the defendant does not understand the disadvantages of self-representation; or (3) that the defendant lacks the minimal competence necessary to try to represent himself or herself.
Id. at 6.


 Moreover, the majority does not take issue with the approach of the circuit court, to the extent that it made several comments suggesting that, in its view, the burden was Imani's:
THE COURT: What do you want to say to me to convince me that you're competent to represent yourself?
IMANI: Like I say I've been working on this for 13 months, you know, I'm very competent.
THE COURT: Those are really kind of irrelevant and unconvincing.
THE COURT: I don't know that much about his capability, but he has only got a 10th grade education, he said he reads at a college level, that's the only information I have on the subject of his education and background.. . . [I]t hasn't been presented to me that he has any experience actually conducting proceedings like a criminal court trial.
(Emphases added.)


 In fact, Imani's participation in five trials may constitute more trial exposure and experience than many practicing lawyers could claim, especially those lawyers who do not regularly appear in court.


 In concurrence to the majority opinion in Klessig, Chief Justice Abrahamson raised concerns about the difficulties involved with a retrospective determination of competency. See Klessig, 211 Wis. 2d at 222 (Abrahamson, C.J., concurring). Regardless of those concerns, however, I recognize, as do Chief Justice Abrahamson and Justice Bradley, that in this case we are bound by the Klessig precedent and the principle of stare decisis.